MEMORANDUM **
Francisco Martinez Sifuentes and his wife, Maria Margarita Quinones, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) June 7, 2004 order denying their motion to reconsider its March 31, 2004 order denying their motion to reopen removal proceedings. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reconsider, see Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005), and we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Petitioners’ motion to reconsider because the motion failed to identify any error of fact or law in the BIA’s prior decision denying their motion to reopen. See 8 C.F.R. § 1003.2(b)(1), (c)(1); SocopGonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir.2001) (en banc).
We lack jurisdiction to review the BIA’s March 31, 2004 order denying Petitioners’ motion to reopen, and its January 28, 2004 order affirming the immigration judge’s *518denial of relief, because Petitioners failed to timely petition this court for review of those decisions. See Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.